         Case 1:20-cv-09780-RWL Document 16 Filed 04/16/21 Page 1 of 2




                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007
                               4/16/2021
                                                    April 16, 2021


BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Shawana Harrington v. Comm’r of Soc. Sec.
                                  20 Civ. 9780 (RWL)
Dear Judge Lehrburger:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on April 23, 2021. We write respectfully to request, with the consent of plaintiff,
who is proceeding pro se, that the time to file the record be extended for 60 days, until June 22,
2021. The reason for this request is the Social Security Administration (“SSA”) needs more time
to prepare the record. As a result of the pandemic SSA has had to redesign its business process
to produce records remotely, and is also faced with the challenge of a significant increase in the
number of new cases filed. One prior adjournment has been granted in this case. We appreciate
the Court’s consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney


                                     By:             s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov
       Case 1:20-cv-09780-RWL Document 16 Filed 04/16/21 Page 2 of 2

                                                                       Page 2


cc:   By Email and Mail

      Shawana M. Harrington
      1114 Morris Avenue, Apt. 6A
      Bronx, NY 10456

      Wendy.Heard@VNSNY.org




                                        4/16/2021
